                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK


ZURU (SINGAPORE) PTE., LTD;                   )
ZURU LLC;                                     )
ZURU INC.,                                    )
                                              )
       Plaintiffs,                            )                                Case No.: 21 Civ. 5908
                                              )
    v.                                        )               Plaintiffs' request is granted. The Clerk of Court
                                              )               is respectfully directed to terminate the motion.
 THE INDIVIDUALS, CORPORATIONS, LIMITED )                     Doc. 8.
 LIABILITY COMPANIES, PARTNERSHIPS, AND )
 UNINCORPORATED ASSOCIATIONS                  )               So ordered.
 IDENTIFIED ON SCHEDULE A TO THE              )
 COMPLAINT,                                   )
                                              )
       Defendants.                                                          7/9/2021
                                              )
______________________________________________)


                                PLAINTIFFS' MOTION TO SEAL

        Plaintiffs ZURU (SINGAPORE) PTE., LTD, ZURU LLC, and ZURU Inc.

(collectively “Plaintiffs”) respectfully submit this application to file under seal the following

documents associated with the above referenced action until the hearing on Plaintiffs’

Application for an Order to Show Cause Why a Preliminary Injunction Should Not Issue or

further order of the Court:

        (1) Plaintiffs’ Schedule A attached to the Complaint, which identifies and

             includes a list of Defendants’ Seller Names and Defendant Domain Names

             and/or the Online Marketplace Accounts (the “Defendant Internet Stores”),

             and

        ( 2 ) screenshot printouts showing the active Defendant Internet Stores (Exhibit 2

             to the Declaration of Stephen Drysdale).
                                              1
       Plaintiffs have filed its public-record version of the documents redacted and

concurrently herewith have provisionally filed the documents electronically under seal.

        In this action, Plaintiffs are requesting this ex parte relief based on claims

 for trademark counterfeiting and copyright infringement. Sealing this portion of

 the file is necessary to prevent the Defendants from learning of these proceedings

 prior to the execution of a temporary restraining order. If Defendants were to learn

 of these proceedings prematurely the likely result would be the destruction of

 relevant documentary evidence and the hiding or transferring of assets to foreign

 jurisdictions, which would frustrate the purpose of the underlying law and would

 interfere with this Court’s power to grant relief. Once a temporary restraining

 order has been served on the relevant parties and the requested actions are taken,

 Plaintiffs will move to unseal this document.

        Therefore, Plaintiffs respectfully request that the Court grant Plaintiffs leave

 to file its Schedule A attached to the Complaint and Exhibit 2 to the Declaration of

 Stephen Drysdale under seal. See, e.g., Wowwee Group Ltd. et al v. Meirly, et al,

 No. 1:18-cv-00706 Document # 7 (S.D.N.Y. Feb. 5, 2018) (granting application to

 seal); Allstar Marketing v. _GB Housewear Store, et al. No. 1:17-cv-07596

 Document #22 (S.D.N.Y. Oct. 12, 2017) (same); Spin Master Ltd. and Spin Master,

 Inc. v. Alan Yuan’s Store, et al No. 1:17-cv-07422 Document #19 (S.D.N.Y. Oct.

 13, 2017) (same); Kipling Apparel Corp. et al v. Rhys, et al No. 16-cv-990

 Document #14 (S.D.N.Y. Feb. 17, 2016) (same).




                                           2
Dated:   July 8, 2021       Respectfully submitted,

                            COLE SCHOTZ P.C.



                            By:    /s/ Michael R. Yellin
                                   Michael R. Yellin
                                   1325 Avenue of the Americas
                                   19th Floor
                                   New York, New York 10017
                                   (201) 525-6258
                                   myellin@coleschotz.com

                                   -and-

                                   THOITS LAW
                                   Andrew P. Holland, Esq.
                                          Pro Hac Vice
                                          Application
                                          Forthcoming
                                   400 Main Street, Suite 250
                                   Los Altos, CA 94022
                                   (650) 327-4200
                                   aholland@thoits.com

                                   Attorneys for Plaintiffs, ZURU
                                   Inc., ZURU LLC and ZURU
                                   (Singapore) PTE., Ltd.




                        3
